Citation Nr: 0733299	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss from March 24, 2003 to October 2, 
2006.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from October 3, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
January 1967 to January 1969, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for bilateral hearing loss.  
The RO granted an initial rating of zero percent and assigned 
a 10 percent rating effective October 2, 2006.  Claims such 
as this one placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved, are 
original claims as opposed to new claims for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.


FINDINGS OF FACT

1.  Objective audiological findings confirm that the veteran 
has level II hearing in his left ear and level II hearing in 
his right ear for the period of March 24, 2003 to October 2, 
2006.  There is no evidence of an exceptional pattern of 
hearing loss.

2.  Objective audiological findings confirm that the veteran 
has had level IV hearing in his left ear and level IV hearing 
in his right ear since October 2, 2006.  There is no evidence 
of an exceptional pattern of hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating 
for bilateral hearing loss, from March 24, 2003 to October 2, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic 
Code 6100 (2007).  

2.  The criteria for an initial or staged rating in excess of 
10 percent for bilateral hearing loss, from October 2, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 
6100 (2007).  


                REASONS AND BASES FOR FINDINGS AND 
CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a May 2003 letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his initial claim for service connection, and he was 
additionally informed of the need to show that his claimed 
disability has increased in severity.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was after the RO's 
initial denial.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for higher initial or staged ratings for his 
service-connected bilateral hearing loss.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Timely notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence establishing a causal link between the 
veteran's hepatitis and his active service or any incident 
thereto was lacking. Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claim for an increase.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  While the veteran does 
not have the burden of demonstrating prejudice, it is  
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the RO has obtained all existing medical records 
identified by the veteran.  Medical examinations to evaluate 
the disability at issue were conducted and they are adequate 
for rating purposes.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  38 
C.F.R. §§ 3.326, 3.327 (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran was granted service connection for bilateral 
hearing loss in a June 2003 rating decision.  This decision 
established a noncompensable rating effective from March 24, 
2003, the date of the initial claim.  The veteran 
subsequently submitted additional medical evidence showing a 
worsening of his condition, and in a June 2007 rating 
decision, the rating was increased to 10 percent dating from 
October 3, 2006 (the date where an increase in severity was 
shown).  The veteran contends, in essence, that his hearing 
loss is more disabling than currently evaluated.  




March 24, 2003 to October 2, 2006

The veteran was afforded several VA and "fee basis" 
audiological examinations during this time period to evaluate 
the severity of his hearing loss.  Specifically, VA 
examinations were conducted in June 2003 and April 2005, with 
a VA contract or "fee basis" examination of record in 
September 2004.  The results were as follows:


For the June 2003 VA examination:
 



HERTZ



Average
1000
2000
3000
4000
RIGHT
44
25
50
50
50
LEFT
48
35
45
60
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.

For the September 2004 "fee basis" examination:




HERTZ



Average
1000
2000
3000
4000
RIGHT
51.25
40
50
55
60
LEFT
50
35
50
55
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.







For the April 2005 VA examination:




HERTZ



Average
1000
2000
3000
4000
RIGHT
49
35
50
55
55
LEFT
52
40
50
65
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88percent in the left ear.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating 
what is categorized as  "exceptional" hearing loss; 
however, the evidence of record does not support a finding of 
"exceptional" hearing loss in the current case.  
Specifically, the regulatorily defined "exceptional" 
patterns (puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz) are not found in this case.  See 38 C.F.R. 
§ 4.86. 

As "exceptional" hearing loss does not exist, it is 
necessary to apply the criteria found in 38 C.F.R. 4.87 at 
Table VI to the veteran's audiological examinations of 
record.  In so doing, the results yield a numerical 
designation of II for the right ear (between 50 and 57 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination), and a numerical designation 
of II for the left ear (between 50 and 57 average puretone 
decibel hearing loss, with between 84 and 90 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII results in a noncompensable disability 
evaluation.  Based on this, the Board finds that the 
veteran's current noncompensable rating is correct, and an 
increase in evaluation is not warranted for the period prior 
to October 2, 2006.

The veteran submitted additional private medical evidence 
showing auditory nerve damage and a need for hearing aids.  
While this is probative in establishing a hearing loss 
disability, based on the lack of VA-approved audiological 
methodology, the reports do not serve to support the 
veteran's claim for an increased rating.  

Based on the results of auditory tests and the mechanical 
application of relevant regulations, by which the Board is 
bound, the level of hearing loss does not rise to a 
compensable rating during the first period of time at issue.  
See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a).  Pursuant to the dictates of 38 C.F.R. § 
4.85 and Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(stating that the Board assigns disability ratings for 
hearing impairment through a mechanical application of the 
rating schedule to the Roman numeral designations allotted 
after audiometric evaluations), in determining this zero 
percent rating, the Board has engaged in, as it must, a 
"mechanical," objective application of the numerical data 
generated from the veteran's audiological examinations.  See 
Lendenmann, 3 Vet. App. at 349.  In this regard, the Board 
exercises no discretion, and simply must apply the test score 
numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
accord Lendenmann, supra, at 349.  As noted above, all of the 
proper VA examination scores conclusively led to the zero 
percent disability rating, and the Board lacks the authority 
to operate outside the bounds of applicable regulatory 
provisions, including the guidelines for the assignment of 
disability ratings set forth in 38 C.F.R. § 4.85.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).




October 3, 2006 to the Present   

The veteran has submitted an additional report of a "fee 
basis" audiological examination, dated in October 2006, 
which shows an increase in severity of his hearing loss 
disorder.  The results of this examination are as follows:  





HERTZ



Average
1000
2000
3000
4000
RIGHT
53
40
55
55
60
LEFT
54
40
55
55
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 percent in the left ear.

Again, the Board notes that an "exceptional" hearing loss 
does not exist, and it is necessary to apply the criteria 
found in 38 C.F.R. 4.87 at Table VI..  In so doing, the 
results yield a numerical designation of IV for the right ear 
(between 50 and 57 average puretone decibel hearing loss, 
with between 76 and 82 percent speech discrimination), and a 
numerical designation of IV for the left ear (between 50 and 
57 average puretone decibel hearing loss, with between 76 and 
82 percent speech discrimination).  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability evaluation.  Based on this, the only 
medical evidence submitted since October 3, 2006, the Board 
finds that the veteran's current rating of 10 percent is 
correct.  As indicated, the results of the audiometric 
evaluation are applied mechanically to the rating criteria, 
meaning the Board has little-to-no discretion concerning the 
rating obtained once the results are tabulated. 38 C.F.R. §§ 
4.3, 4.7.  Lendenmann, supra.

Extraschedular Consideration  

The veteran previously has worked as a school counselor, and 
alleged that difficulty hearing children along with problems 
dealing with the school's administration caused him to retire 
from employment.  The veteran currently assists his brother 
approximately three to four times a week in performing septic 
tank maintenance. 
The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as the aforementioned marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's hearing loss, which 
would take the veteran's case outside the norm.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating, under the provisions of 38 C.F.R. § 
3.321(b)(1), is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim for higher initial or 
staged ratings for his bilateral hearing loss.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

  
ORDER

Entitlement to an initial or staged compensable rating for 
bilateral hearing loss from March 24, 2003 to October 2, 
2006, is denied.  

Entitlement to an initial or staged rating in excess of 10 
percent for bilateral hearing loss from October 3, 2006, is 
denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


